Citation Nr: 0714693	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-33 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for schizophrenia.

2.  Entitlement to service connection for schizophrenia.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for seizures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION


The veteran served on active duty from May 1979 to December 
1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 RO decision.  

The Board addresses the reopened claim for service connection 
for schizophrenia in the REMAND part below and REMANDS that 
issue to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  In October 1997, the Board denied service connection for 
a seizure disorder in October 1997 and denied an application 
to reopen a claim for service connection for schizophrenia; 
this is the most recent final denial of these issues.

2.  The veteran sought to reopen the claims for service 
connection for schizophrenia and for seizure disorder on 
August 14, 2001.

3.  With regard to the application to reopen the claim for 
service connection for a seizure disorder, the evidence 
received since the October 1997 Board decision is either 
cumulative or redundant; or by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claims for service connection for a seizure disorder.

4.  With regard to the application to reopen the claim for 
service connection for schizophrenia, the evidence received 
since the October 1997 Board decision includes evidence that 
is not cumulative or redundant; and that by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for 
schizophrenia.

CONCLUSION OF LAW

1.  Evidence received since the Board's October 1997 final 
denial is new and material, and the claim for service 
connection for schizophrenia is reopened.  38 U.S.C.A. §§ 
1101, 1111, 1112, 1131, 1137, 1153, 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309, 3.1000 (2006).

2.  Evidence received since the Board's October 1997 final 
denial is not new and material, and the claim for service 
connection for a seizure disorder is not reopened.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1131, 1137, 1153, 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309, 3.1000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in October 2002; a rating decision 
in December 2002; and a statement of the case in August 2004.  
The October 2002 letter preceded the RO's initial 
adjudication in December 2002.  Also, the above documents 
discussed specific types of evidence, the applicable legal 
requirements, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA has made 
all efforts to notify and to assist the appellant with regard 
to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of any of the notices sent 
prior to the RO's initial adjudication (the December 2002 RO 
decision) or even the final RO adjudication (the August 2004 
statement of the case) is harmless.  The Board finds that 
even if there is any defect with regard to the timing or 
content of any of the notices sent prior to the RO's initial 
adjudication, that defect is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant has had a meaningful opportunity to 
participate effectively in the processing of the claims with 
RO adjudication after receipt of the required notice.  VA 
effectively complied with all of the required elements under 
its duty to notify claimants prior to the last RO 
adjudications here (the August 2004 statement of the case).

The RO's October 2002 letter did not comply with VA's duties 
to notify claimants with regard to the applications to reopen 
the service connection claims.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  However, the appellant has not 
demonstrated how any defective notice has prejudiced him in 
the essential fairness of the adjudication.  In particular, 
VA has obtained a vast array of medical information relating 
to the veteran since the past final decision in this case.  
Except for his own general statement that he now has 
schizophrenia and seizures because of a locker that 
reportedly fell on him during service, the veteran has not 
suggested that there is any other evidence that might relate 
these claimed conditions to service.  Also, VA has provided 
an examination for the veteran in an effort to afford him the 
highest level of assistance in providing new and material 
evidence.  There has been no prejudice to the appellant, and 
any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine), on remand, 20 Vet. App. 537 (2006) 
(discussing Board's ability to consider "harmless error"); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd in part, Hartman v. Nicholson, __ F.3d __, No. 
2006-7303, 2007 WL 1016989 (Fed. Cir. Apr. 5, 2007); cf. 
Locklear v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty 
to notify does not extend in perpetuity or impose duty on VA 
to provide notice on receipt of every piece of evidence or 
information).  Thus, VA satisfied its duty to notify the 
appellant.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  As noted above, VA has 
also examined the veteran in an effort to assess his 
contentions.  Thus, VA has fulfilled its duty to assist the 
appellant.
 
In January 1980, the RO denied service connection for 
schizophrenia.  In March 1980, after additional evidence, the 
RO again denied the claim for service connection for a 
nervous condition.  The veteran did not appeal these 
decisions in a timely fashion, and they thus became final.  
See 38 U.S.C.A. § 7105 (West 2002).  In October 1997, the 
Board denied service connection for a seizure disorder; it 
also denied an application to reopen a claim for service 
connection for paranoid schizophrenic reaction.  The October 
1997 Board decision is the most recent final denial of the 
claims.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  On August 14, 2001, the veteran sought to 
reopen this claim.

Several guiding laws and regulations apply in the context of 
an application to reopen previously denied claims.  To reopen 
a claim that has been denied by a final decision, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108.  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.

"New and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
The Board notes that the regulation governing "new and 
material evidence" was revised after the appellant filed the 
claim that is the basis for the appeal on these issues.  See 
38 C.F.R. § 3.156(a) (2006).  But the prior version of this 
regulation applies in this case because the appellant filed 
the claim on August 14, 2001, which pre-dated the effective 
date of the revised regulation (i.e., August 29, 2001).

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The Board reviews all evidence submitted since the last final 
denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
For purposes of the "new and material" evidence analysis, 
the Board presumes the credibility of new evidence in 
analyzing the threshold issue of whether new and material 
evidence has been submitted to reopen a claim.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Within this context, service connection may be granted for 
disability resulting from injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303; see Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  In addition, service connection may 
be presumed for certain chronic diseases, including psychoses 
and epilepsies, that are manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309(a).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. §§ 
1111, 1137.  The presumption is rebutted where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  "[T]he Government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness . . ."  Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003 
(July 16, 2003) (cited at 69 Fed. Reg. 25,178 (May 5, 2004)).

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2006).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

In this case, the last final decision on both of the claims 
on appeal was the Board's October 1997 decision.  The 
evidence before the Board at that time included the veteran's 
service medical records, his statements (including testimony 
from an October 1994 hearing before the RO), various VA 
medical treatment records from the early 1980s and the 1990s, 
and an April 1994 VA mental disorders examination.  In 
particular, the service medical record reflected that the 
veteran was separated from service because of schizophrenia.  
A physical evaluation board during service concluded that 
this condition had existed prior to service and had not been 
aggravated by service.  Also, in his statements, the veteran 
essentially stated that he developed seizures and 
schizophrenia in service after a locker fell on him.  The 
April 1994 VA examination diagnosed various substance abuse, 
paranoid delusional disorder, and organic hallucinosis.  The 
veteran's symptoms were also consistent with chronic paranoid 
schizophrenia.  The examiner noted that the delusional 
disorder and hallucinosis were related to a head injury, but 
this was based solely on the veteran's own account.  Indeed, 
the examiner emphasized that he had not reviewed older 
medical records and that those records were needed to 
evaluate the onset of symptoms and any relationship to the 
head injury.

Since the Board's October 1997 decision, the evidence 
received consists mainly of additional VA medical treatment 
records, including from the 1990s to the present; more 
statements from the veteran; and an October 2002 VA 
examination.  

The veteran's statements, while very brief, are entirely 
duplicative of his earlier statements and testimony.  
Therefore, they do not qualify as "new."  

Also, many of the medical treatment records received are 
duplicates of records previously before the Board at the time 
of its October 1997 decision.  As for the "new" medical 
records, they describe treatment for schizophrenia, 
schizophrenia by history, a seizure disorder, and even the 
possibility of feigning of schizophrenic symptoms.  But these 
records are not entirely "new" because they reiterate the 
same history that the veteran has provided in connection with 
prior medical treatment that was of record at the time of the 
October 1997 Board decision.  Moreover, in its October 1997 
decision, the Board previously rejected the accounts 
underlying the psychiatric histories in some of these 
treatment records.  These treatment records do not otherwise 
appear to involve any independent review of the evidence; 
thus, they are premised only on the previously rejected 
history given by the veteran.  Similarly, the Board is unable 
to accept the October 1992 VA mental disorders examination as 
"new and material."  That examination diagnosed bipolar 
disorder, paranoid schizophrenia, and seizures.  But it, too, 
discussed only the veteran's account of etiology.

The presumption of credibility of evidence of "new and 
material evidence" under Justus, supra, is not absolute; 
there are exceptions to that presumption.  A medical opinion 
premised upon an unsubstantiated account of a claimant is of 
no probative value.  Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (Board is not bound to 
accept a doctor's opinion that is based exclusively on a 
claimant's recitations).  A bare conclusion, even one reached 
by a medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Furthermore, a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  The value of a doctor's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
nexus opinion is inadequate when it is unsupported by any 
clinical evidence as a predicate for the opinion.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).  Most of the "new" 
medical records or the "new" VA examination did not involve 
a review of the service medical records or of the clinical 
evidence from the critical period of medical treatment.   

The Board regrettably concludes that new and material 
evidence has not been received to reopen the claims for 
service connection for a seizure disorder.  Therefore, the 
Board cannot reopen this claim.

However, the Board has identified a December 1994 
psychologist's letter that is both new and material regarding 
the claim for service connection for schizophrenia.  As noted 
above, prior denials of service connection for schizophrenia 
have focused on a November 1979 in-service Physical 
Evaluation Board conclusion that the veteran's schizophrenia 
had developed close to the date of his entry into active duty 
and that it could not have originated during service in so 
short a period of time.  But the December 1994 letter (which 
was received after the Board's October 1997 decision) gives a 
more detailed description of the veteran's psychiatrically 
healthy state prior to service and provides a more complete 
picture as to any pre-existing condition.  The letter also 
reiterates that the veteran began hearing voices after a head 
injury in service, but it provides additional, new 
information regarding the onset of the schizophrenia (and 
necessarily affects earlier determinations that the 
presumption of soundness upon entry into active service had 
been rebutted).  

The standard for reopening claims under the version of 
38 C.F.R. § 3.156 that was in effect prior to August 2001 is 
less restrictive than the post-August 2001 version, and the 
Board concludes that the evidence received satisfies this 
less restrictive standard.  Therefore, unlike the seizure 
disorder claim, the Board concludes that new and material 
evidence has been received to reopen the claim for service 
connection for schizophrenia.


ORDER

1.  The application to reopen a claim for service connection 
for schizophrenia is granted; the appeal is granted to this 
extent only.

2.  The application to reopen a claim for service connection 
for a seizure disorder is denied.


REMAND

Having reopened the claim for service connection for 
schizophrenia, the Board will also remand that claim for 
additional examination to address whether the veteran's 
schizophrenia existed prior to service and if so, whether it 
was aggravated by service. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination to assess the current 
nature and etiology of any 
schizophrenia or psychiatric disorders.  
Provide the claims folder to the 
examiner.  The examiner should address 
the date of onset of any schizophrenia, 
including whether any psychiatric 
disorder clearly and unmistakably 
existed prior to service and if so, 
whether such disorder was clearly and 
unmistakably not aggravated by active 
service. 

2.  Then, readjudicate the claim for 
service connection for schizophrenia.  
If the decision remains adverse to the 
veteran, provide him and his 
representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond.  
Then, return the case to the Board for 
its review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The claim should be 
treated expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


